Exhibit 10.3

 

VIASYS HEALTHCARE INC.
EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of November 29, 2004 by and among
VIASYS Healthcare Inc., a Delaware corporation (together with its successors and
assigns permitted under this Agreement, the “Company”), and Edward Pulwer  (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement as set forth herein to embody the terms and provisions of the
Executive’s employment (the “Agreement”); and

 

WHEREAS, the Agreement will replace and supercede all prior employment
agreements between the Executive and the Company or its subsidiaries, including,
without limitation, the Employment Agreement between the Company and the
Executive dated July 1, 2003 (the “Prior Employment Agreement”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1.                                       DEFINITIONS.

 

(a)                                  “Affiliate” means a  person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified.

 

(b)                                 “Base Salary” means the salary provided for
in Section 4 or any increased salary granted to the Executive pursuant thereto.

 

(c)                                  “Board” means the Board of Directors of the
Company, or the Compensation Committee or other applicable committees of the
Board of Directors.

 

(d)                                 “Bonus Plan” means the Company’s management
incentive plan or such other annual bonus plan in existence at the applicable
time.

 

(e)                                  “Cause” means the occurrence of any one or
more of the following events:

 

(i)                                     the Executive’s repeated failure to
comply with the reasonable directives of the relevant senior officers;

 

(ii)                                  the Executive’s commission of a felony
which is materially and demonstrably injurious to the Company; or

 

(iii)                               the Executive’s continued gross neglect of
the Executive’s duties with the Company (other than any such occurrence
resulting from incapacity due to physical or mental illness).

 

1

--------------------------------------------------------------------------------


 

(f)                                    “Change in Control” means an event or
occurrence set forth in any one or more of subsections (i) through (iv) below
(including, without limitation, an event or occurrence that constitutes a Change
in Control under one of such subsections but is specifically exempted from
another such subsection):

 

(i)                                     the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 40% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”), or (ii) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control:

 

(A)                              any acquisition by the Company, or

 

(B)                                any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company;

 

(ii)                                  the Continuing Directors (as defined
below) do not constitute a majority of the Board (or, if applicable, the Board
of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (A) who was a
member of the Board on the date of the execution of this Agreement or (B) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (B) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;

 

(iii)                               the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination the beneficial owners of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”); or

 

2

--------------------------------------------------------------------------------


 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(g)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Disability” or “disabled” means a
disability which results in the Executive’s entitlement to long-term disability
benefits under the Company’s applicable long-term disability plan.

 

(i)                                     “Effective Date” means November 15,
2004.

 

(j)                                     “Equity Grant” means any compensatory
grant of Stock, options with respect to Stock, restricted Stock, Stock
appreciation rights or any other compensatory grant (whether or not such grant
is payable in stock) the value of which is determined with reference to Stock
valuation.

 

(k)                                  “Notice of Termination” means a written
notice from one party to the other party hereto given in accordance with Section
24, terminating the Executive’s employment hereunder.  Any Notice of Termination
shall (i) indicate the specific termination provision hereunder relied on by the
party giving such notice and (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances providing a basis for termination
of the Executive’s employment under the provision so indicated.  The failure by
the Company to set forth any fact or circumstance that contributes to a showing
of Cause shall not waive any right of the Company hereunder or preclude the
Company from asserting any such fact or circumstance in enforcing its rights
hereunder.

 

(l)                                     “Pro-Rated Annual Bonus” means an annual
cash incentive bonus award for the year in which the termination occurs,
pro-rated through the Termination Date, determined in accordance with the Bonus
Plan and the provisions of Section 5, which award, if and to the extent so
determined to be owed, shall be payable when incentive awards are normally paid
to comparable executives.

 

(m)                               “Stock” means the common stock, $0.01 par
value per share, of the Company.

 

(n)                                 “Termination Date” means, with respect to
any termination of the Executive’s employment hereunder, the effective date of
such termination pursuant to Section 9.

 

2.                                       TERM OF EMPLOYMENT.

 

This Agreement, and all rights and obligations of the parties hereunder, shall
take effect upon the Effective Date and shall continue until the date that is
two years from the Effective Date (the “Initial Employment Term”).  In addition,
the term of this Agreement shall automatically renew for periods of two years
(each an “Extension Term”) unless either party gives written notice to the other
party, at least ninety (90) days prior to the end of the Initial Employment Term
or at least ninety (90) days prior to the end of the relevant Extension Term,
that the Agreement shall not be further extended.  The period commencing on the
Effective Date and ending on the date on which the term of the Executive’s
employment under the Agreement shall terminate is hereinafter referred to as the
“Employment Term.”

 

3

--------------------------------------------------------------------------------


 

3.                                       POSITION, DUTIES AND RESPONSIBILITIES.

 

(a)                                  Commencing on the Effective Date, the
Executive is employed as Executive Vice President and Group President,
Respiratory Care of the Company, and the Executive has been assigned and shall
be assigned such duties and responsibilities as are reasonably consistent with
such position(s), or such other position, duties and responsibilities as the CEO
or the Executive’s direct supervisor from time to time deems appropriate.

 

(b)                                 During the Employment Term, the Executive
shall devote the Executive’s entire business time, attention and energies to the
business and interest of the Company in performing the Executive’s duties and
responsibilities under this Agreement, and to that end but without limitation of
the foregoing, the Executive shall not serve on the board of directors of other
corporations or entities without the prior approval of the Board or the Chief
Executive Officer.

 

(c)                                  Notwithstanding anything contained in
Section 3(b) to the contrary, nothing herein shall preclude the Executive from
(i) serving on the boards of directors of a reasonable number of trade
associations and/or charitable organizations, (ii) engaging in charitable
activities and community affairs, and (iii) managing the Executive’s personal
investments and affairs, provided that such activities do not materially
interfere with the proper performance of the Executive’s duties and
responsibilities as set forth in this Section 3.

 

4.                                       BASE SALARY.

 

The Executive shall be paid an annualized base salary, payable in accordance
with the regular payroll practices of the Company, of $300,000.00, which amount
may be increased from time to time in the discretion of the Board.

 

5.                                       ANNUAL CASH INCENTIVE AWARD.

 

During the Employment Term, the Executive shall participate in (a) the Bonus
Plan with a target bonus of 50% of the Base Salary, or such other amount as may
be determined in its discretion by the Board or the appropriate committee or
individual to which authority for these matters has been assigned, and (b) any
other incentive programs established by the Company for its senior level
executives generally.

 

6.                                       EMPLOYEE BENEFIT PROGRAMS.

 

During the Employment Term, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans and programs made available to
the Company’s senior level executives.

 

7.                                       PERQUISITES.

 

During the Employment Term, the Executive shall be entitled to participate in
all of the Company’s executive perquisites in accordance with the terms and
conditions of such arrangements as are in effect from time to time for the
Company’s senior-level executives.

 

4

--------------------------------------------------------------------------------


 

8.                                       REIMBURSEMENT OF BUSINESS AND OTHER
EXPENSES.

 

The Executive is authorized to incur reasonable expenses in carrying out the
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse the Executive for such expenses, subject to documentation in
accordance with the Company’s policies.

 

9.                                       TERMINATION OF EMPLOYMENT.

 

The Executive’s employment hereunder shall terminate effective immediately upon
the earlier to occur of the following events:

 

(a)                                  death of the Executive;

 

(b)                                 receipt by either party of a Notice of
Termination for Disability from the other party, but in any event not until the
Executive is determined to be disabled in accordance with Section 1(h);

 

(c)                                  the day the Executive receives a Notice of
Termination for Cause from the Company;

 

(d)                                 the 30th day following receipt by the
Executive of a Notice of Termination without Cause from the Company;

 

(e)                                  the 30th day following receipt by the
Company of a Notice of Termination of employment from the Executive (other than
a Notice of Termination for non-renewal of the Agreement);

 

(f)                                    the 90th day following receipt by the
Company of a Notice of Termination for non-renewal of the Agreement from the
Executive pursuant to Section 2; and

 

(g)                                 the last day of the Employment Term, in the
event of receipt by the Executive of a notice of non-renewal of the Agreement
from the Company pursuant to Section 2.

 

10.                                 RIGHTS AND REMEDIES UPON TERMINATION OF
EMPLOYMENT.

 

(a)                                  TERMINATION DUE TO DEATH.  In the event
that the Executive’s employment is terminated due to the Executive’s death, the
Executive’s estate or beneficiaries, as the case may be, shall be entitled to
the following benefits:

 

(i)                                     The Executive’s then current Base Salary
pro-rated through the Termination Date, which shall be payable in a lump sum
within seventy-two (72) hours of the Termination Date;

 

(ii)                                  The Pro-Rated Annual Bonus, if and to the
extent payable; and

 

(iii)                               Each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, that has not vested prior
to that date shall immediately vest (and all relevant vesting restrictions shall
lapse) and to the extent subject to an exercise period, shall

 

5

--------------------------------------------------------------------------------


 

remain exercisable until one year following the Termination Date (but in no
event beyond the end of each such Equity Grant’s otherwise applicable exercise
period).

 

(b)                                 TERMINATION DUE TO DISABILITY.  In the event
that the Executive’s employment is terminated by either party due to the
Executive’s Disability, the Executive shall be entitled to the following
benefits:

 

(i)                                     Disability benefits in accordance with
the long-term disability (“LTD”) program then in effect for comparable
executives of the Company;

 

(ii)                                  The Executive’s then current Base Salary
pro-rated through the end of the LTD elimination period, which shall be payable
in a lump sum within thirty (30) days of the Termination Date;

 

(iii)                               The Pro-Rated Annual Bonus, if and to the
extent payable; and

 

(iv)                              Each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, that has not vested prior
to that date shall immediately vest (and all relevant vesting restrictions shall
lapse) and to the extent subject to an exercise period, shall remain exercisable
until one year following the Termination Date (but in no event beyond the end of
each such Equity Grant’s otherwise applicable exercise period).

 

(c)                                  TERMINATION BY THE COMPANY FOR CAUSE.  In
the event that the Company terminates the Executive’s employment for Cause:

 

(i)                                     The Executive shall be entitled to
receive the Executive’s current Base Salary pro-rated through the Termination
Date, which shall be payable in a lump sum on the Termination Date;

 

(ii)                                  The Executive shall not be entitled to any
benefits, severance or other compensation; and

 

(iii)                               Each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, (A) that has not vested
prior to that date shall immediately cease to vest and shall be forfeited to the
Company and cancelled, and (B) that has vested prior to or on the Termination
Date, to the extent subject to an exercise period, shall remain exercisable for
ninety (90) days following the Termination Date (but in no event beyond the end
of each such Equity Grant’s otherwise applicable exercise period).

 

(d)                                 TERMINATION BY THE EXECUTIVE.  In the event
of a termination of employment by the Executive on the Executive’s own
initiative, other than due to (A) death, (B) Disability, (C) the expiration of
the then current Employment Term, or (D) a notice from one party to the other of
its intent not to extend the Employment Term:

 

(i)                                     The Executive shall be entitled to
receive the Executive’s current Base Salary pro-rated through the Termination
Date, which shall be payable in a lump sum within seventy-two (72) hours of the
Termination Date;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  The Executive shall not be entitled to any
benefits, severance or other compensation; and

 

(iii)                               Each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, (A) that has not vested
prior to that date shall immediately cease to vest and shall be forfeited to the
Company and cancelled, and (B) that has vested prior to or on the Termination
Date, to the extent subject to an exercise period, shall remain exercisable for
ninety (90) days following the Termination Date (but in no event beyond the end
of each such Equity Grant’s otherwise applicable exercise period).

 

(e)                                  TERMINATION WITHOUT CAUSE.  In the event of
a termination of the Executive’s employment by the Company, other than due to
(A) death, (B) Disability, (C) Cause, (D) a notice from one party to the other
of its intent not to extend the Employment Term, the Executive shall be entitled
to the following benefits:

 

(i)                                     The Executive’s then current Base Salary
pro-rated through the Termination Date, which shall be payable in a lump sum on
the Termination Date;

 

(ii)                                  An amount equal to the sum of (A) the
Executive’s then current annualized Base Salary and (B) the most recent cash
incentive paid or the target bonus available under the Bonus Plan, whichever is
higher, payable in a lump sum within ninety (90) days of the Termination Date;
and

 

(iii)                               Each Equity Grant held by the Executive,
whether or not issued under this Employment Agreement, (A) that has not vested
prior to that date shall immediately cease to vest and shall be forfeited to the
Company and cancelled, and (B) that has vested prior to or on the Termination
Date, to the extent subject to an exercise period, shall remain exercisable for
ninety (90) days following the Termination Date (but in no event beyond the end
of each such Equity Grant’s otherwise applicable exercise period).

 

(f)                                    TERMINATION DUE TO NON-RENEWAL.  Subject
to the first sentence of Section 10(h), in the event that the Company exercises
its right not to renew this Agreement pursuant to Section 2, the Executive shall
be entitled to the following benefits:

 

(i)                                     The Executive’s current Base Salary
pro-rated through the Termination Date, which shall be payable in a lump sum on
the Termination Date;

 

(ii)                                  The Pro-Rated Annual Bonus, if and to the
extent payable; and

 

(iii)                               An amount equal to, in the sole discretion
of the Company, either (A) three (3) months of the Executive’s then current Base
Salary, if the Company requests that the Executive not continue to serve for the
remainder of the Employment Term, or (B) six (6) months of the Executive’s then
current Base Salary if the Company requests that the Executive continue to serve
for the remainder of the Employment Term, subject to the Company’s right to
terminate the Executive’s employment at any time for Cause; with the amount due
under this subsection (iii) to be payable in each case in a lump sum within
thirty (30) days of the Termination Date.

 

7

--------------------------------------------------------------------------------


 

(g)                                 OTHER TERMINATION BENEFITS.  In the case of
any of the foregoing terminations, to the extent not previously paid or provided
or otherwise contrary to the terms and conditions of this Agreement, the
Executive or the Executive’s estate or beneficiaries, as the case may be, shall
also be entitled to the balance of any incentive awards due the Executive but
not yet paid (including, without limitation, awards due for performance periods
that have been completed, but have not yet been paid), any expense
reimbursements due the Executive, and other benefits, if any, in accordance with
applicable plans or programs of or contracts or agreements of the Executive with
the Company.  In addition, unless indicated otherwise in this Agreement, the
treatment of any options granted to the Executive in the case of any of the
foregoing terminations shall be governed by the terms of the VIASYS Equity
Incentive Plan or other relevant equity compensation plan or any associated
stock option agreement.

 

(h)                                 CHANGE IN CONTROL.  If this Agreement is not
renewed by the Company as a result of a Notice of Termination under Section
10(f) (Termination due to Non-Renewal) delivered following a Change in Control,
but only upon the expiration of the Initial Employment Term or the Extension
Term, as applicable, in which the Change of Control occurs, the Company shall
provide to the Executive the benefits described in Section 10(e) (Termination
without Cause) in lieu of the benefits described in Section 10(f), and, in such
event, the Termination Date shall be the last day of the Employment Term.  In
addition, in the event of a Change in Control, the Equity Grants held by the
Executive shall be treated in a manner consistent with the Company’s Equity
Incentive Plan, the Executive’s Stock Option Agreement and this Agreement. 
Notwithstanding anything to the contrary in this Agreement, in the event the
Executive’s employment with the Company is terminated within twelve (12) months
following a Change in Control, the Executive shall be entitled to benefits equal
to the greater of: (i) the benefits due and payable to the Executive under the
change of control plan sponsored by the Company, if any (the “Change of Control
Plan”), or (ii) the benefits due and payable to the Executive under Section 10
of this Employment Agreement as a result of such termination.  In furtherance
thereof, it is the parties’ understanding that, in the event of a termination
under such circumstances, the Executive shall only be entitled to receive
benefits payable under either the Change in Control Plan or this Employment
Agreement (but not both).

 

(i)                                     NATURE OF PAYMENTS.  Any amounts due
under this Section 10 are in the nature of severance payments considered to be
reasonable by the Company and are not in the nature of a penalty.

 

(j)                                     NO MITIGATION; NO OFFSET.  The Executive
shall not be required to mitigate the amount of any payment or benefit provided
in this Section 10 by seeking other employment or otherwise.  Further, except as
provided in Section 10, the amount of any payment or benefits provided for in
this Section 10 shall not be reduced by any compensation earned by the Executive
as a result of employment by another employer.

 

(k)                                  RELEASE.  The additional benefits that are
not unconditionally due under applicable law payable to the Executive under this
Section 10 (including but not limited to the benefits payable under
Section 10(e)(ii)) shall be conditioned upon the Executive’s execution of a
Severance Agreement and General Release (substantially in a form that is
acceptable to the Company in its sole discretion (the “Release”)), within ten
(10) business days of the Termination Date or within such longer period required
by law, and such benefits shall not become payable

 

8

--------------------------------------------------------------------------------


 

until such time as the Executive has executed the Release and any revocation
period contained in the Release has expired without the Executive having revoked
the Release.  In addition, the Executive’s right to payment under this Agreement
shall cease upon the Executive’s rescission of the Release or material breach of
the Release.

 

11.                                 CONFIDENTIALITY & ASSIGNMENT OF INVENTIONS.

 

(a)                                  The Executive shall execute and deliver to
the Company on the Effective Date the Company’s standard employee Confidential
Information and Invention Assignment Agreement, substantially in the form
attached hereto as EXHIBIT A, unless the Executive has already executed such
agreement.

 

(b)                                 Upon the termination of the Executive’s
employment, the Executive (or, in the event of the Executive’s death, the
Executive’s personal representative) shall promptly surrender to the Company the
original and all copies of any materials containing confidential information of
the Company which are then in the Executive’s possession or control; provided,
however, that the Executive shall not be required to surrender the Executive’s
rolodexes, personal diaries and other items of a personal nature.

 

12.                                 NON-COMPETITION; NON-SOLICITATION.

 

(a)                                  The Executive acknowledges (i) that in the
course of the Executive’s employment with the Company the Executive will become
familiar with trade secrets and customer lists of, and other confidential
information concerning, the Company and its Affiliates, customers and clients
and (ii) that the Executive’s services will be of special, unique and
extraordinary value to the Company.

 

(b)                                 The Executive agrees that, during the
Employment Term and for a period of one year following the Executive’s
termination of employment for any reason (the “Non-Competition Period”), the
Executive shall not in any manner, directly or indirectly, alone or through any
person, firm, corporation or enterprise or as a member of a partnership or as an
officer, director, stockholder, investor or employee of or advisor or consultant
to any person, firm, corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged in any Competitive Activity (as defined below).  For the
purposes of this Section 12, a “Competitive Activity” shall mean, unless
otherwise determined by the Board, a business that (i) is being conducted by the
Company or any Affiliate at the time in question and (ii) was being conducted,
or was under active consideration to be conducted, by the Company or any
Affiliate, at the date of the termination of the Executive’s employment.

 

(c)                                  The Executive further agrees that during
the Non-Competition Period the Executive shall not (i) in any manner, directly
or indirectly, solicit or recruit (or attempt to solicit or recruit) any
employee of or advisor or consultant to the Company or its Affiliates to
terminate such person’s employment or advisor or consultant relationship with
the Company or its Affiliates, work for a person other than the Company or its
Affiliates, work as an independent contractor, or engage in any activity that
would cause any such employee, advisor or consultant to violate any agreement
with the Company or its Affiliates; or (ii) in connection with any

 

9

--------------------------------------------------------------------------------


 

business to which Section 12(b) applies, call on, service, solicit or otherwise
do business with any customer of the Company or any of its Affiliates whom the
Executive solicited or did business with on behalf of the Company or its
Affiliates, or with whom the Executive otherwise became acquainted as a result
of the Executive’s employment with the Company or its Affiliates; provided,
however, that the restriction contained in clause (ii) of this Section 12(c)
shall not apply to, or interfere with, the proper performance by the Executive
of the duties and responsibilities under Section 3 of this Agreement.

 

(d)                                 Nothing in this Section 12 shall prohibit
the Executive from being a passive owner of not more than two percent (2%) of
the outstanding common stock, capital stock and equity of any firm, corporation
or enterprise so long as the Executive has no active participation in the
management or business of such firm, corporation or enterprise.

 

(e)                                  If the restrictions stated herein are found
by a court to be unreasonable, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

(f)                                    The post-termination restrictions of
Section 12(b) will not apply and will not be enforced by the Company with
respect to post-termination competitive activity by the Executive that occurs in
California.

 

(g)                                 The post-termination restrictions of Section
12(c)(ii) will not apply and will not be enforced by the Company with respect to
post-termination solicitation of customers that occurs in California and does
not involve the Executive’s use of trade secrets or Confidential Information of
the Company or its Affiliates.

 

(h)                                 If the Executive violates any provision of
Section 12, the restrictions of the applicable provision shall continue to apply
for an additional period of one year after the date of such violation.

 

13.                                 REMEDIES.

 

Each of the parties to this Agreement shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including,
without limitation, reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.  Nothing in this Section 13 is
intended to prevent the parties from raising any and all defenses with respect
to the necessity for, and scope of, such injunctive or equitable relief.

 

10

--------------------------------------------------------------------------------


 

14.                                 RESOLUTION OF DISPUTES.

 

Subject to the provisions of Section 13 regarding specific performance and/or
injunctive relief, any disputes arising under or in connection with this
Agreement or the Executive’s employment or termination of employment shall be
resolved by binding arbitration, to be held in the county in which the Executive
was employed at the time the dispute arose, in each case in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.  Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.

 

15.                                 EXPENSES.

 

Subject to the provisions of Sections 13 and 14, in the event any party hereto
seeks a judicial adjudication of, or an award in arbitration to enforce, the
party’s rights under, or to recover damages for the breach of, this Agreement,
the prevailing party shall be entitled to recover from the other party or
parties, as the case may be, any and all costs actually and reasonably incurred
by the prevailing party in such judicial adjudication or arbitration, including,
without limitation, reasonable attorney’s fees, but only to the extent the party
prevails in such proceeding.

 

16.                                 ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns. 
Rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.  The Company further agrees that, in the event of a sale of
assets or liquidation as described in the preceding sentence, it shall take
whatever action it reasonably can in order to cause such assignee or transferee
to expressly assume the liabilities, obligations and duties of the Company
hereunder.  No rights or obligations of the Executive under this Agreement may
be assigned or transferred by the Executive other than the Executive’s rights to
compensation and benefits, which may be transferred only by will or operation of
law.  In the event of a Change in Control, the Company shall require any
successor to the Company or any acquiror of all or substantially all the
Company’s assets to assume and honor the Agreement.

 

17.                                 REPRESENTATIONS AND WARRANTIES.

 

(a)                                  The Company represents and warrants that it
has all requisite corporate power and authority to enter into this Agreement and
that the performance by the Company of its obligations under this Agreement will
not violate any agreement to which it is a party.

 

(b)                                 The Executive represents that the execution
of this Agreement by the Executive and the performance by the Executive of the
obligations hereunder will not violate any agreement to which the Executive is a
party.

 

11

--------------------------------------------------------------------------------


 

(c)                                  The Executive hereby represents and
warrants that the Executive is not bound by the terms of any agreement with any
previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.  The
Executive further represents and warrants that Executive’s performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by the Executive in confidence or in trust prior to
Executive’s employment with the Company.  The Executive will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.  The Executive will
not hereafter grant anyone any rights inconsistent with the terms of this
Agreement.

 

18.                                 ENTIRE AGREEMENT.

 

This Agreement and the Exhibit attached hereto and incorporated herein by
reference contain the entire understanding and agreement between the parties
concerning the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto, including, without
limitation, the Prior Employment Agreement.  This is an integrated document.

 

19.                                 AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company,
other than the Executive.  No waiver by either party of any breach by the other
party of any condition or provision contained in this Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time.  Any such
waiver must be in writing and signed by the Executive or an authorized officer
of the Company, other than the Executive, as the case may be.

 

20.                                 SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

21.                                 SURVIVORSHIP.

 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the parties hereunder shall survive any termination of the
Executive’s employment.  This Agreement itself (as distinguished from the
Executive’s employment) may not be terminated by either party without the
written consent of the other party.

 

22.                                 REFERENCES.

 

In the event of the Executive’s death or a judicial determination of the
Executive’s incompetence, reference in this Agreement to the Executive shall be
deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

 

12

--------------------------------------------------------------------------------


 

23.                                 GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed in accordance with the laws of the State of
Delaware without reference to principles of conflict of laws.

 

24.                                 NOTICES.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or (c)
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

 

If to the Company:

 

VIASYS Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Attn.: General Counsel and Corporate Vice President,
Human Resources

 

 

 

If to Executive:

 

The last known address of the Executive, as provided to
the Company by the Executive

 

25.                                 HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

26.                                 COUNTERPARTS.

 

This Agreement may be executed in counterparts.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
restatement set forth above.

 

 

VIASYS HEALTHCARE INC.

 

 

 

By:

 

 

 

/s/ Randy H. Thurman

 

 

Name: Randy H. Thurman

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Edward Pulwer

 

 

Edward Pulwer

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Confidential Information and Invention Agreement

 

15

--------------------------------------------------------------------------------